Citation Nr: 1616904	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  13-26 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to March 1975. 

This appeal before the Board of Veterans' Appeals (Board) arose from a June 2011 rating decision in which the RO, inter alia, denied the Veteran's claim for service connection for bilateral hearing loss.  The Veteran filed a notice of disagreement (NOD) with respect to the denial of service connection for bilateral hearing loss in July 2011.  The RO issued a statement of the case (SOC) in August 2013, and the Veteran filed  a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in September 2013.  

In June 2015, a Board hearing was held before the undersigned Veterans Law Judge at the RO.  A transcript of this hearing is of record  

In September 2015, the Board remanded the claim on appeal to the agency of original jurisdiction (AOJ) for further development.  After accomplishing further action, the AOJ continued to deny the claim, and returned the matter to Board for further appellant consideration. 

For the reasons expressed below, the claim on appeal, again, being remanded to the AOJ.  VA will notify the Veteran when further action on his part, prior to appellate consideration, is required.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action on the claim remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).   

In the September 2015 remand, the  Board directed that the AOJ obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, to include the reports of recent and scheduled evaluation  for hearing loss, to include records referenced during the Veteran's June 2015 hearing.  Specifically, the Veteran referred to having had a VA audiology appointment one  month prior, in May 2015.  While the AOJ obtained the write up of the Veteran's May 27, 2015, VA audiology appointment, the actual audiometric data referenced in the record was not included; only a summary was given in the report.  Therefore, the evidence obtained is incomplete, necessitating further remand.   Id.  On remand, the AOJ should also undertake additional efforts to obtain any other outstanding, pertinent records.  

Also in the September 2015 remand, the Board requested that the AOJ arrange for the Veteran to undergo VA audiology examination to obtain an etiology opinion based on review of all evidence of record, to include the lay assertions of record.  The requested examination was conducted in December 2015.  However, in providing a negative etiology opinion, the examiner relied upon, in part, the fact that normal hearing thresholds were noted at separation, but did not address the lay assertions of the Veteran-to include the  Veteran's June 2015 Board hearing testimony  that he had initially failed the hearing test given at separation, but then, in order to pass the test and be allowed to separate from the military, he did not provide honest answers the following day when he was given a second test.  As well, none of the Veteran's other statements were considered. L.  Moreover, the examiner did not address  the statements of the Veteran's wife  to the effect that she  first noticed  her husband having hearing difficulty while he was still in service.  As such, remand is necessary to obtain an appropriate opinion based on consideration of full consideration of all evidence of record-to include the lay assertions outlined above-as previously directed.  See Stegall, supra.    

While this remand is needed to correct the above-noted due process deficiencies, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.   

Accordingly, this matter is hereby REMANDED for the following action:

1.  Undertake appropriate action to associated with the claims file obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran-to  specifically  include audiometric testing results from the Veteran's May 27, 2015, VA audiology appointment-and any relevant records since that date..  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the remaining claim on appeal.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and or the above has been completed, arrange to obtain an  addendum opinion from the individual who provided the December 2015 audiology examination.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the record, and arrange to obtain an addendum opinion from an appropriate audiologist or physician based on claims file review (to the extent possible).  Only arrange for the Veteran to undergo examination if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the  designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.  

If the Veteran is examined, all indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and clinical findings should be reported in detail. 

 

The examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral hearing loss is the result of his military service, to particularly include his likely  noise exposure while serving as a motor transport operator during service.  

In rendering the requested opinion, the examiner must specifically consider and discuss, in addition to the treatment records from and after service, the assertions by the Veteran and his wife concerning complaints of continuous bilateral hearing loss from or proximate to service to the present time, and the Veteran's assertions that he failed his first audiology examination at separation, and had to provide dishonest answers in order to pass.  If lay statements in any regard are discounted, the examiner should clearly so state and explain why.  

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid another remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall, supra.

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the remaining claim for service connection for bilateral hearing loss on appeal in light of all pertinent evidence and legal authority.

7.  If the claim remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested in connection with the claim that has been remanded should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).



